Motion for summary reversal denied, with leave to appellant, on presentation of the appeal, to set forth arguments showing that he was prejudiced by the absence of minutes of the prosecutor’s opening statement and the summations by both attorneys. (People v Fearon, 13 NY2d 59; People v Roundtree, 45 AD2d 731; People v Bronson, 35 AD2d 1068.) Efforts should also be made by both parties to reconstruct a transcript of the missing minutes. (See People v Rivera, 39 NY2d 519.) Concur— Stevens, P. J., Markewich, Kupferman, Capozzoli and Nunez, JJ.